  Case 18-09816         Doc 30     Filed 03/04/19 Entered 03/04/19 09:41:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09816
         CLEAVON DOWNS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/03/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09816        Doc 30      Filed 03/04/19 Entered 03/04/19 09:41:43                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $2,265.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $2,265.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,698.05
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $89.24
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,787.29

Attorney fees paid and disclosed by debtor:                $507.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE           Unsecured         225.00           NA              NA            0.00       0.00
Allied Interstate Llc          Unsecured         262.00           NA              NA            0.00       0.00
COBAR ACQUISITIONS LLC         Unsecured           0.00      4,239.94        4,239.94           0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,093.00       1,391.88        1,391.88           0.00       0.00
CREDIT ACCEPTANCE CORP         Secured        6,245.00       6,674.29        6,674.29        388.27      89.44
CUSTOM COLLECTION SERVICES INC Unsecured          68.00           NA              NA            0.00       0.00
DR LEONARDS/CAROL WRIGHT GIFT Unsecured          298.00           NA              NA            0.00       0.00
FOCUS RECEIVABLES MGMT         Unsecured         359.00           NA              NA            0.00       0.00
FRANKLIN COLLECTION            Unsecured         307.00           NA              NA            0.00       0.00
GINNYS                         Unsecured         491.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES      Unsecured         504.00        457.12          457.12           0.00       0.00
IL DEPT OF REVENUE             Priority           97.00         98.32           62.32           0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA          36.00           36.00           0.00       0.00
INTERNAL REVENUE SERVICE       Priority          245.00          0.00            0.00           0.00       0.00
METROPOLITAN AUTO              Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured         938.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured         597.00           NA              NA            0.00       0.00
MIDWEST EMERGENCY ASSOCIATES Unsecured           358.00           NA              NA            0.00       0.00
NICOR GAS                      Unsecured         750.00        806.49          806.49           0.00       0.00
PAYDAY LOAN STORE              Unsecured            NA         411.88          411.88           0.00       0.00
PAYDAY LOAN STORE              Unsecured         461.37           NA              NA            0.00       0.00
SPEEDY CASH                    Unsecured            NA         840.56          840.56           0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured      3,710.80       3,710.80        3,710.80           0.00       0.00
SW CREDIT SYSTEM INC           Unsecured         395.00           NA              NA            0.00       0.00
Tek-Collect, Inc               Unsecured         299.00           NA              NA            0.00       0.00
TORRES CREDIT SVC              Unsecured      1,092.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09816         Doc 30      Filed 03/04/19 Entered 03/04/19 09:41:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,674.29            $388.27             $89.44
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,674.29            $388.27             $89.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                    $62.32               $0.00            $0.00
 TOTAL PRIORITY:                                              $62.32               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,894.67                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,787.29
         Disbursements to Creditors                               $477.71

TOTAL DISBURSEMENTS :                                                                        $2,265.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
